 



Exhibit 10.1.4
FOURTH AMENDMENT TO CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and
entered into as of this 30th day of September, 2005, with an effective date as
set forth in Section 3 hereof, by and among JACK IN THE BOX INC., a corporation
organized under the laws of Delaware (the “Borrower”), those certain
subsidiaries of the Borrower party to the Guaranty Agreement referred to below
(the “Guarantors”), the Lenders party to the Credit Agreement referred to below
(the “Lenders”) pursuant to the authorization (in the form attached hereto as
Annex A, the “Authorization”), WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (the “Administrative Agent”), BANK OF
AMERICA, N.A. (as successor by merger to Fleet National Bank) and US BANK,
NATIONAL ASSOCIATION, each in its capacity as a Syndication Agent (collectively,
the “Syndication Agents”), COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK INTERNATIONAL,” NEW YORK BRANCH and BNP PARIBAS, each in its capacity
as a Documentation Agent (collectively, the “Documentation Agents”). WACHOVIA
CAPITAL MARKETS, LLC acted as Lead Arranger in connection with this Amendment.
Statement of Purpose
     The Lenders agreed to extend certain credit facilities to the Borrower
pursuant to the Amended and Restated Credit Agreement dated as of January 8,
2004 by and among the Borrower, the Lenders, the Administrative Agent, the
Syndication Agents and the Documentation Agents (as previously amended by that
First Amendment to Credit Agreement dated June 18, 2004, that Second Amendment
and Consent to Credit Agreement dated September 24, 2004, that Third Amendment
to Credit Agreement dated January 31, 2005, and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). In connection therewith, certain of the Subsidiaries of the
Borrower reaffirmed their respective obligations under (i) the Guaranty
Agreement dated as of January 22, 2003 and (ii) the Collateral Agreement dated
as of January 22, 2003, each in favor of the Administrative Agent for the
ratable benefit of itself and the other Lenders (each as reaffirmed and amended
by the Reaffirmation and Master Amendment dated as of January 8, 2004 and each
as further amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty Agreement” and the “Collateral Agreement”, respectively).
     The parties now desire to amend or modify certain provisions of the Credit
Agreement in certain respects on the terms and conditions set forth below.
     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
     1. Capitalized Terms. All capitalized undefined terms used in this
Amendment shall have the meanings assigned thereto in the Credit Agreement.
     2. Amendments to the Credit Agreement. The Credit Agreement is hereby
modified as follows:

 



--------------------------------------------------------------------------------



 



     (a) Amendment to Existing Definition. The definitions of the following
defined terms which are set forth in Section 1.1 of the Credit Agreement are
hereby amended and restated in their entirety as follows:
     “Excess Cash Flow” means, for any period of determination commencing with
the Fiscal Year ending October 2, 2005 and thereafter, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Restricted Subsidiaries in accordance with GAAP: (a) EBITDA for such period,
minus (b) cash taxes and Interest Expense paid in cash for such period, minus
(c) all scheduled principal payments made in respect of Debt during such period
minus (d) the difference of (i) the aggregate amount of all Capital Expenditures
made during such period less (ii) the aggregate amount of all Capital
Expenditures related to Permitted Sale-Leaseback Transactions made during such
period, minus (e) non-scheduled principal payments with respect to the Term Loan
Facility plus or minus (f) any increases or decreases in Working Capital minus
(g) the cash portion of the purchase price for Permitted Acquisitions minus
(h) any reasonable transaction costs and expenses incurred in connection with
Permitted Acquisitions minus (i) Net Cash Proceeds from any offering of equity
securities by the Borrower or any of its Restricted Subsidiaries other than
solely as a result of offerings of equity securities made in connection with any
employee stock option, incentive plan or stock purchase plan or made in
connection with compensation or incentive plans for directors and officers, in
each case, entered into in the ordinary course of business, or the exercise of
any options or other convertible securities in connection therewith minus
(j) the sum of (i) the aggregate amount of cash dividends paid by the Borrower
during such period and (ii) the purchase price of repurchases of the common
stock of the Borrower made in cash during such period, in each case pursuant to
the terms of Section 11.6(b).
     “Working Capital” means, for any period of determination, current assets
excluding cash minus current liabilities (excluding any principal balances
associated with the Revolving Credit Loans), all determined in accordance with
GAAP.
     (b) Amendment to Add New Definitions. Section 1.1 of the Credit Agreement
is hereby amended by inserting the following new definitions in appropriate
alphabetical order:
     “Fourth Amendment” means the Fourth Amendment to Credit Agreement dated as
of September 30, 2005 by and among the Borrower, the Lenders and the
Administrative Agent.
     “Fourth Amendment Effective Date” means the date upon which each of the
conditions precedent set forth in Section 3 of the Fourth Amendment shall have
been satisfied.
     (c) Amendment to Section 5.1(c). Section 5.1(c)(ii) of the Credit Agreement
is hereby amended in its entirety as follows:

2



--------------------------------------------------------------------------------



 



     “(ii) The Applicable Margin with respect to the Term Loan shall be 0.25%
with respect to Base Rate Loans and 1.50% with respect to LIBOR Rate Loans.”
     (d) Amendment to Section 11.3. Section 11.3(b) of the Credit Agreement is
hereby amended by adding the following clauses (v) and (vi), respectively to the
end of such subsection:
     “(v) investments by the Borrower in any evidence of debt issued by a state,
city, town, county or their agencies and paying interest which is exempt from
federal tax; provided, that the maturity is ninety (90) days or less and such
debt is rated at least A-1, SP-1 or AAA by Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. or at least P-1, MIG-1 or Aaa by
Moody’s Investors Service, Inc., and (vi) investments by the Borrower in money
market funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (i) through (v) above.”
     (e) Amendment to Section 11.6. Section 11.6(b) of the Credit Agreement is
hereby amended in its entirety as follows:
     “(b) the Borrower may
     (i) acquire capital stock of the Borrower or
     (ii) pay cash dividends on the capital stock of the Borrower; provided,
that
          (A) the sum of (1) the aggregate purchase price for all such capital
stock acquired on or after the Fourth Amendment Effective Date plus (2) the
aggregate amount of cash dividends paid on or after the Fourth Amendment
Effective Date shall not exceed $200,000,000 in the aggregate and
          (B) immediately after giving effect to any such acquisition of capital
stock or payment of cash dividends or series of related acquisitions of capital
stock and/or payments of cash dividends, the Borrower would not be in Default
under this Agreement;”
     3. Effectiveness. This Amendment shall become effective on the date that
each of the following conditions has been satisfied:
          (a) Amendment Documents. The Administrative Agent shall have received
(i) a duly executed counterpart of this Amendment from the Administrative Agent,
the Borrower and each Guarantor and (ii) an Authorization from (A) each Lender
that has made a Term Loan and (B) the Required Lenders.

3



--------------------------------------------------------------------------------



 



          (b) Fees and Expenses. The Administrative Agent shall have been
reimbursed for all fees and out-of-pocket charges and other expenses incurred in
connection with this Amendment, including, without limitation, the fees and
expenses referred to in Section 7 of this Amendment, the Credit Agreement and
the transactions contemplated thereby.
          (c) Other Documents. The Administrative Agent shall have received any
other documents or instruments reasonably requested by the Administrative Agent
in connection with the execution of this Amendment.
     4. Acknowledgement of Guarantors; Reaffirmation of Security Documents.
     (a) By their execution hereof, each Guarantor hereby expressly (i) consents
to the modifications and amendments set forth in this Amendment, (ii) reaffirms
all of its respective covenants, representations, warranties and other
obligations set forth in the Guaranty Agreement and the other Loan Documents to
which it is a party and (iii) acknowledges, represents and agrees that its
respective covenants, representations, warranties and other obligations set
forth in the Guaranty Agreement, and the other Loan Documents to which it is a
party remain in full force and effect.
     (b) The Borrower and each Guarantor hereby confirms that each of the
Security Documents to which it is a party shall continue to be in full force and
effect and is hereby ratified and reaffirmed in all respects as if fully
restated as of the date hereof by this Amendment. In furtherance of the
reaffirmations set forth in this Section 4, the Borrower and each Guarantor
hereby grants and assigns a security interest in all Collateral identified in
any Security Document as collateral security for the Obligations and the
Guaranteed Obligations (as defined in the Guaranty Agreement).
     5. Effect of Amendment. Except as expressly amended hereby, the Credit
Agreement and Loan Documents (including, without limitation, all amendments,
modifications or consents undertaken in connection therewith prior to the date
hereof) shall remain in full force and effect in accordance with their
respective terms. The amendments granted herein are specific and limited and
shall not constitute a modification, acceptance or waiver of any other provision
of or default under the Credit Agreement, the Loan Documents or any other
document or instrument entered into in connection therewith or a future
modification, acceptance or waiver of the provisions set forth herein.
     6. Representations and Warranties/No Default.
     (a) By its execution hereof, the Borrower and each Guarantor hereby
certifies that each of the representations and warranties set forth in the
Credit Agreement, the Guaranty Agreement, and the other Loan Documents is true
and correct as of the date hereof as if fully set forth herein (except for any
representation and warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date) and that no
Default or Event of Default has occurred and is continuing as of the date
hereof.
     (b) By its execution hereof, the Borrower and each Guarantor hereby
represents and warrants that the Borrower and each Guarantor thereof has the
right, power and authority and has

4



--------------------------------------------------------------------------------



 



taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Amendment and each other document executed in
connection herewith to which it is a party in accordance with their respective
terms.
     (c) This Amendment and each other document executed in connection herewith
has been duly executed and delivered by the duly authorized officers of the
Borrower and each Guarantor party hereto or thereto, and each such document
constitutes the legal, valid and binding obligation of the Borrower and each
Guarantor party hereto or thereto, enforceable in accordance with its terms
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.
     7. Fees and Expenses. The Borrower shall pay all reasonable out-of-pocket
fees and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and disbursements of counsel for the
Administrative Agent.
     8. Governing Law. This Amendment shall be governed by, construed and
enforced in accordance with, the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York), without regard to the conflicts of law provisions of such state.
     9. Counterparts. This Amendment may be executed in separate counterparts,
each of which when executed and delivered is an original but all of which taken
together constitute one and the same instrument.
     10. Facsimile Transmission. A facsimile, telecopy or other reproduction of
this Amendment may be executed by one or more parties hereto, and an executed
copy of this Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy or
other reproduction hereof.
[Signature Pages To Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date and year first above written.

                  BORROWER:    
 
                JACK IN THE BOX INC.    
 
           
 
  By:   /S/ HAROLD L. SACHS    
 
                  Name: Harold L. Sachs          Title: Vice President  
 
                GUARANTORS:    
 
                JACK IN THE BOX EASTERN DIVISION L.P.    
 
                By: JBX General Partner LLC, its General
Partner    
 
                By: Jack in the Box Inc., its Sole and Managing Member    
 
           
 
  By:   /S/ HAROLD L. SACHS    
 
                Name: Harold L. Sachs         Title: Vice President  
 
                JBX GENERAL PARTNER LLC    
 
                By: Jack in the Box Inc., its Sole and Managing Member    
 
           
 
  By:   /S/ HAROLD L. SACHS    
 
                Name: Harold L. Sachs         Title: Vice President    
 
                JBX LIMITED PARTNER LLC    
 
                By: Jack in the Box Inc., its Sole and Managing Member    
 
           
 
  By:   /S/ HAROLD L. SACHS    
 
                Name: Harold L. Sachs         Title: Vice President    

[Signature Pages Continue]
[Fourth Amendment — Jack in the Box Inc.]

 



--------------------------------------------------------------------------------



 



                  QDOBA RESTAURANT CORPORATION    
 
           
 
  By:   /S/ GARY J. BEISLER    
 
                Name: Gary J. Beisler         Title: President & CEO    
 
                STORED VALUE CARD, INC.    
 
           
 
  By:   /S/ HAROLD L. SACHS    
 
                Name: Harold L. Sachs         Title: Vice President    

[Signatures Continued on the Following Page]
[Fourth Amendment — Jack in the Box Inc.]

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT AND LENDERS:    
 
                WACHOVIA BANK, NATIONAL         ASSOCIATION, as Administrative
Agent,           as Lender and at the request of the other Lenders party to the
Credit Agreement pursuant to the Authorization    
 
           
 
  By:   /S/ LOUIS K. BEASLEY III    
 
                Name: Louis K. Beasley III         Title: Director    

[Fourth Amendment — Jack in the Box Inc.]

 